Catón, J. The return in this case shows, that the petitioner is held in custody by virtue of three writs of capias ad satisfaciendum ; one of which was issued out of the circuit court of Cook county, another out of the Cook county court of common pleas, and the third was issued out of the circuit court of the United States, for the northern district of Illinois. We will dispose of the latter writ first. That writ is regular on its face, in a case where that court had undoubted jurisdiction, and this court will not inquire whether a proper case was made, requiring that court to exercise its jurisdiction in issuing the writ. This court, in order to do so, must exercise appellate jurisdiction over the circuit court of the United States, and by doing so, revise its decisions, ex parte Tabias Watkins, 7 Peters, 568; ibid. 3 Peters, 193 ; ex parte Kearney, 7 Wheaton, 38. If the writ was improvidently issued, the prisoner is provided with an ample remedy, by the laws of the United States. The judges of that court will discharge him, and it would not he fitting or proper for this court to interfere with their proceedings when in the exercise of their legitimate jurisdiction. It is a universal rule in the Federal courts, to adopt the construction given by the State courts to State laws and constitutions, when called upon to administer them, so that there can be no danger that one rule can be applied to one citizen and another rule to another citizen, in the operation of the State legislation upon them. The affidavit upon which the writ was issued from the Cook circuit court, is set forth in the return, and shows that the demand upon which that action was about to be commenced, was a judgment recovered in the supreme court of the State of New York, against Salisbury and others. It further sets forth facts which, to say the least, raise a strong presumption that Salisbury had conveyed large amounts of real and personal property to several persons in the State of New York, for the purpose of cheating and defrauding his creditors. This affidavit is deemed sufficient, under the rule laid down in the matter of ex parte Jesse N. Smith, decided at this term, to justify the emanation of the writ. From imprisonment under this writ, therefore, Salisbury cannot be discharged upon this proceeding. The only remedy which he can have is to make an assignment before the probate court, in pursuance of the statute. No affidavit is shown to have been made in the cause commenced in the common pleas. For the want of the requisite affidavit in that case, the writ was improvidently issued, and the imprisonment upon it is illegal, and from that the prisoner must be discharged. He must, however, be remanded upon the other two writs until discharged by due course of law.